DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/16/2020 which has been entered. Claims 1, 11 and 16 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 16 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PORTMAN et al (2012/0224020 A1) in view of Ouimette et al (10,616,345 B1).  
As per Claim 1, Portman teaches a system providing communications between nodes on a network, comprising: a microprocessor (Figure 7 – Reference 705; Page 8, Paragraphs [0065] and [0069]); a memory (Figure 7 – Reference 720; Page 8, Paragraph [0065]); and a network interface facilitating communications between nodes on the network (Network Interface Card [NIC]: Page 8, Paragraph [0066])
Portman also teaches upon receiving notification, from a requesting node of the number of nodes, for an Agent-to-Agent assist task, selecting offered nodes of the number of nodes eligible to receive the Agent-to-Agent assist and sending to the offered nodes, indicia of the 215; Figure 4 – Reference 440; Page 2, Paragraphs [0017] and [0019] – [0021]; Page 4, Paragraphs [0035] and [0036]; Page 6, Paragraph [0049]). 
(Note: In paragraphs [0019] – [0021], Portman describes a plurality of agent devices and a plurality of expert devices. Portman describes communication sessions as including telephone calls, web sessions, text-based, short messaging service, email or web chat. In paragraphs [0035] and [0036], Portman describes an agent requesting assistance from an expert [i.e. Agent-to-Agent assist] and a server consulting an association/registration table to locate experts to who the requesting agent may be connected to and indicate that an agent is requesting assistance as shown in Figure 4)
Portman continues to teach upon receiving notification, from an accepting node of the offered nodes, acceptance of the Agent-to-Agent assist, allocating one of the fixed number of communication channels for each of the requesting node and accepting nodes and connecting the requesting node and the accepting node thereon (Figure 4 – Reference 410; Page 4, Paragraph [0036]; Page 6, Paragraph [0050]). (In paragraph [0050], Portman describes an expert joining a session and engaging in a whisper mode that allows the agent and the expert to communicate without another party being aware of the communication)
Portman does not teach wherein each of the nodes is configured to engage in communications utilizing a fixed number of communication channels allocated by the microprocessor between a first portion allocated for communications with nodes known to be associated with nodes being customer communication devices; wherein the fixed number of communication channels allocated are allocated to individual ones of the nodes for concurrent communications thereby.
1110, 1115, 1120, 1125 and 1140; Figure 12A – Reference 1100; Column 23, Line 58 – Column 24, Line 16; Column 24, Lines 40-52; Column 25, Lines 44-64).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Portman with the system as taught by Ouimette to more efficiently utilize current staff by allowing agents to service requests over a diverse array of communication mediums in accordance with their abilities reducing the number of required personnel and the cost of operation for the contact center.
The combination of Portman and Ouimette teaches a second portion allocated for nodes known to be associated with nodes being agent communication devices. (Note: In paragraphs [0035] and [0036], Portman describes an agent requesting assistance from an expert/agent and interacting with the expert/agent via a whisper channel [i.e. a second portion allocated for nodes known to be associated with nodes being agent communication devices])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Portman with the system as taught by Ouimette to more efficiently utilize current staff by allowing agents to service requests over a diverse array of communication mediums in accordance with their abilities reducing the number of required personnel and the cost of operation for the contact center.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system, device and method taught by Portman with the system and method as taught by Ouimette to more efficiently utilize current staff by allowing agents to service requests over a diverse array of communication mediums in accordance with their abilities reducing the number of required personnel and the cost of operation for the contact center.
As per Claim 11, the combination of Portman and Ouimette teaches a system as described in Claim 1 above. Portman also teaches an agent communication device, comprising: a microprocessor (Figure 7 – Reference 705; Page 8, Paragraphs [0065] and [0069]); a memory (Figure 7 – Reference 720; Page 8, Paragraph [0065] and [0069]); a network interface facilitating communications via the network (Figure 1 – Reference 130; Page 3, Paragraph [0030]; Page 8, Paragraph [0066] and [0069]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and device taught by Portman with the system taught by Ouimette more efficiently utilize current staff by allowing agents to service requests over a diverse array of communication mediums in accordance with their abilities reducing the number of required personnel and the cost of operation for the contact center.
.

Claims 3-5, 9, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PORTMAN et al (2012/0224020 A1) in view of Ouimette et al (10,616,345 B1) as applied to Claims 1, 11 and 16 above, and further in view of Heene (2006/0173742 A1).
As per Claims 3 and 18, the combination of Portman and Ouimette teaches the system and method of Claims 1 and 16; but does not teach wherein receiving notification comprises receiving from a plurality of the offered nodes, a bid amount and designating the highest bidding offered node as the accepting node. However, Heene teaches wherein receiving notification comprises receiving from a plurality of the offered nodes, a bid amount and designating the highest bidding offered node as the accepting node (Figure 12 – Reference 1250; Page 8, Paragraph [0113]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Portman and Ouimette with the system and method as taught by Heene to generate increased demand for a product of service in an effort to try to obtain a higher sales price than a seller would obtain if the product was offered at a fixed price. 

As per Claims 5 and 19, the combination of Portman, Ouimette and Heene teaches obtaining a minimum bid amount; and wherein sending indicia of the Agent-to-Agent assist to the offered nodes further comprises sending a minimum bid amount as described in Claim 3. (Note: In paragraph [0112], Heene describes methods by which an opening bid is determined [establishing a minimum bid price])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Portman and Ouimette with the system and method as taught by Heene to generate increased demand for a product of service in an effort to try to obtain a higher sales price than a seller would obtain if the product was offered at a fixed price. 
As per Claims 9 and 13, the combination of Portman, Ouimette and Heene teaches upon receiving the notification, from the accepting node, revoking, to each of the offered nodes other than the accepting node, indicia of the Agent-to-Agent assist. (Note: This is found to be obvious. An auction allows interested parties to compete for the right to obtain something of value. Once the item is awarded the auction is concluded. As such, once the accepting node has been 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Portman and Ouimette with the system and method as taught by Heene to generate increased demand for a product of service in an effort to try to obtain a higher sales price than a seller would obtain if the product was offered at a fixed price. 

Claims 6, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PORTMAN et al (2012/0224020 A1) in view of Ouimette et al (10,616,345 B1), and further in view of Heene (2006/0173742 A1) as applied to Claims 5, 11 and 19 above, and further in view of McNairy (2001/0173085 A1).
As per Claims 6 and 20, the combination of Portman, Ouimette and Heene teaches the system of Claims 5 and 19; but does not teach wherein each of the offered nodes are selected from the nodes having an associated account with a value being at least the minimum bid amount. However, McNairy teaches wherein each of the offered nodes are selected from the nodes having an associated account with a value being at least the minimum bid amount (Page 2, Paragraphs [0022] and [0026]).
(Note: In paragraph [0022], McNairy describes bidder pre-qualification [i.e. each of the offered nodes are selected from the nodes having an associated account with a value]. In paragraph [0026], McNairy describes an earnest money deposit [i.e. value being at least the minimum bid amount])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Portman, Ouimette and Heene 
As per Claim 14, the combination of Portman, Ouimette, Heene and McNairy teaches wherein receiving the input from the agent indicating the desire to have the Agent-to-Agent assist task comprises receiving, from the agent, the input comprising a bid amount associated with indicia of a value in an account as described in Claims 3 and 6. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Portman, Ouimette and Heene with the system as taught by McNairy to focus on bidders that have adequate resources to participate in the auction enabling the seller to conclude the auction faster and receive a higher price. 
As per Claim 15, the combination of Portman, Ouimette, Heene and McNairy teaches wherein presenting the indicia of the Agent-to-Agent assist task on the display component is omitted upon the microprocessor determining the value in the account is less than a minimum bid associated with the Agent-to-Agent assist task as described in Claim 6.  
(Note: In paragraph [0022], McNairy describes a process of bidder pre-qualification. In paragraph [0026], McNairy describes an earnest money deposit. In a circumstance where in order to be able to be considered to be eligible to receive an Agent-to-Agent assist task the bidding agent must have funds that exceed the minimum bid; it would be obvious to not display indicia of the Agent-to-Agent assist task to agents that lack the funds required to meet the minimum bid)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Portman, Ouimette and Heene with the system . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over PORTMAN et al (2012/0224020 A1) in view of Ouimette et al (10,616,345 B1) as applied to Claim 1 above, and further in view of Smadja et al (2013/0185122 A1).
As per Claim 7, the combination of Portman and Ouimette teaches the system of Claim 1; but does not teach a benefit amount; and wherein successfully completing the Agent-to-Agent assist provides the accepting node the benefit amount. However, Smadja teaches a benefit amount; and wherein successfully completing the Agent-to-Agent assist provides the accepting node the benefit amount (Page 11, Paragraph [0086]). (Note: In paragraph [0086], Smadja describes a user completing a requested work item [i.e. Agent-to-Agent assist] and having a predetermined amount of virtual currency [i.e. benefit amount] awarded to an account associated with the user)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Portman and Ouimette with the system as taught by Smadja to incentivize subject matter experts to answer agent requests for assistance to increase the level of knowledge of the requesting agent and improve the quality of service provided to customers. 
As per Claim 8, the combination of Portman, Ouimette and Smadja teaches the microprocessor determining that at least one of the nodes is associated with a benefit amount greater than a threshold and, in response thereto, routing at least one work task thereto, wherein the work task is designated as a premium work task.  
at least one of the nodes is associated with a benefit amount greater than a threshold and, in response thereto, routing at least one work task thereto, wherein the work task is designated as a premium work task)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Portman and Ouimette with the system as taught by Smadja to incentivize subject matter experts to answer agent requests for assistance to increase the level of knowledge of the requesting agent and improve the quality of service provided to customers. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PORTMAN et al (2012/0224020 A1) in view of Ouimette et al (10,616,345 B1) as applied to Claim 1 above, and further in view of McGann et al (2017/0111503 A1).
As per Claim 10, the combination of Portman and Ouimette teaches the system of Claim 1; but does not teach accessing an attribute associated with the notification; and wherein selecting the offered nodes further comprises selecting, from the number of nodes, the offered nodes having a record in the memory indicating interest notifications having the attribute. However, McGann teaches accessing an attribute associated with the notification; and wherein selecting the offered nodes further comprises selecting, from the number of nodes, the offered nodes having a record in the memory indicating interest notifications having the attribute (Page 13, Paragraph [0137] and [0141]).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mezhibovsky et al (2014/0140498 A1), Ristock et al (2014/0140495 A1), Pirat et al (2018/0084111 A1), Snelling et al (5,805,582), Kinahan et al (2003/0117953 A1), Wilcox et al (2018/0063325 A1) and Fedorov (2011/0090899 A1). Each of these describes systems and methods for implementing consultation and collaboration between agents in a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652